—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered December 10, 1996, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).The defendant did not preserve for appellate review his claim that the prosecutor’s allusion to his incarceration pending trial was improper. In any event, under the circumstances of this case, the prosecutor’s brief reference to the defendant’s incarceration, which was followed by prompt curative instructions, does not provide a basis for reversal (see, People v Pelt, 161 AD2d 284; cf., People v Machicote, 251 AD2d 684).